Title: General Orders, 18 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Tuesday July 18th 1780
						
							Parole Portugal 
							 Countersigns Poland Peru—Watchword Stand, by
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Maxwell[,] Major Thayer[,] Brigade Major McGowan
					Two Battalions of Eighty Files each to manœuvre tomorrow morning at the usual hour and Place from Maxwell’s and Stark’s Brigades—Each of those brigades to give two Field officers for this duty—General Hand to Command.
					Some inconveniencies having been represented in adhering to the order of yesterday respecting the Size of the men for the light Companies; it is dispensed with as to those who were already formed or who were formerly in the Corps, but all the new men must be of the Standard then given.
					The light companies to be paraded on the Grand Parade tomorrow morning eight ô clock for Inspection except those of the first Pennsylvania brigade.
					William Hutton Provost Marshal was tried the 12th Instant, at the General Court martial whereof Colonel Butler is President “For Aiding and Assisting Samuel Harris in making his escape from the Provost Guard who was confined for Counterfeiting the Continental Bills of Credit.[”]
					The Court are of opinion that William Hutton is not Guilty of the charge exhibited against him.
					The General confirms the opinion of the Court.
					Hutton is to be released from Confinement.
					John De Armour soldier in Colonel Angell’s regiment was tried the 11th instant at a Division General Court martial whereof Colonel Angell is President for “Attempting to pass the Sentries of General Hand’s brigade at 11 ô clock on the evening of the 8th Instant with his Arms Accoutrement, and Pack; also for endeavouring to persuade the Sentinel who stopped him to leave his Post and go off with him.”
					Found Guilty and sentenced (more than two thirds of the Court agreeing thereto) to Suffer Death.
					
					The Commander in Chief approves the Sentence.
					Lieutenant Colonel Stewart is appointed Field officer of the day for this Day vice Lieutenant Colonel Conway absent.
				